UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________

JENNIFER ROSSMAN, individually and on
behalf of all similarly situated individuals,

                                    Plaintiff,

                      v.                                                 6:18-CV-573
                                                                          (FJS/TWD)
DOLLAR GENERAL CORPORATION
and DOLGENCORP OF NEW YORK, INC.,

                              Defendants.
________________________________________________

APPEARANCES                                        OF COUNSEL

DISABILITY RIGHTS NEW YORK                         JENNIFER J. MONTHIE, ESQ.
725 Broadway, Suite 450                            RYAN J. MCDONALD, ESQ.
Albany, New York 12207                             CHRISTINA ASBEE, ESQ.
Attorneys for Plaintiff

MCGUIRE WOODS LLP                                  PHILIP A. GOLDSTEIN, ESQ.
1221 Avenue of the Americas                        AMY MORRISSEY TURK, ESQ.
Suite 20th Floor
New York, New York 10020
Attorneys for Defendants

SCULLIN, Senior Judge

                           MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Pending before the Court is Defendants' motion to dismiss Plaintiff's Amended Class Action

Complaint pursuant to Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil Procedure.

See Dkt. No. 14.
                                         II. BACKGROUND

       Plaintiff commenced this action, individually and on behalf of all similarly situated

individuals, against Defendants, alleging violations of Title III of the Americans with Disabilities

Act ("ADA"), 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.101 et seq., as well as New York

Executive Law § 296 and New York Civil Rights Law § 40-c. As a result of Defendants' alleged

violation of these statutes, Plaintiff seeks declaratory and injunctive relief as well as damages and

reasonable attorney's fees.



                                          III. DISCUSSION

A.     Defendants' motion to dismiss for lack of subject matter jurisdiction

       Defendants assert that the Court should dismiss Plaintiff's amended complaint because

Plaintiff has not demonstrated that she has standing to pursue future equitable relief and that,

therefore, the Court lacks subject matter jurisdiction over this action. See Dkt. No. 14-1 at 5.

       To establish that she has standing, a plaintiff must demonstrate the following: "(1) an 'injury

in fact' that is 'concrete and particularized' and 'actual or imminent, not conjectural or hypothetical';

(2) 'a causal connection between the injury and the conduct complained of'; and (3) redressability of

the injury by a favorable decision." Harty v. Simon Property Group, L.P., 428 F. App'x 69, 71 (2d

Cir. June 29, 2011) (summary order) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61,

112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992)). Furthermore, a plaintiff who seeks "injunctive relief

cannot rely only on past injury to satisfy the injury requirement but must show a likelihood of future

harm." Id. (citations omitted). Therefore, to establish standing for an ADA claim for which a

plaintiff seeks injunctive relief based on lack of access to a public accommodation, she must "(1)


                                                   -2-
'allege[] past injury under the ADA'; (2) show that 'it is reasonable to infer from . . . her complaint

that this discriminatory treatment will continue'; and (3) show that 'it is also reasonable to infer,

based on the past frequency of . . . her visits and proximity of [the public accommodation] to . . . her

home, that . . . she intends to return to [the public accommodation] in the future.'" Id. (quoting

Camarillo v. Carrols Corp., 518 F.3d 153, 158 (2d Cir. 2008)).1 Finally, in ADA cases, "'a "broad

view of constitutional standing" is appropriate because "private enforcement suits are the primary

method of obtaining compliance with the Act."'" Harty v. Spring Valley Marketplace LLC, No. 15-

CV-8190 (NSR), 2017 WL 108062, *6 (S.D.N.Y. Jan. 9, 2017) (quoting Baker v. New York State

Dep't of Envtl. Conservation, No. 10-CV-1016 (GLS/RFT), 2012 WL 2374699, at *2 (N.D.N.Y.

Jun. 22, 2012) (quoting Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011))).

       To support her claim under the ADA, as well as her state-law claims, Plaintiff asserts that,

"[o]n or about June 3, 2017, [when she] visited Store #10652," she

               could not navigate in her wheelchair around Store #10652 because
               there were physical impediments and obstacles, including but not
               limited to [the following:] . . . merchandise stacked on the floor and in
               aisles, . . . large stocking carts placed at the ends of aisles blocking or
               narrowing the aisle pathway, . . . cardboard merchandise displays
               blocking or narrowing the aisle pathway, and . . . items arranged
               outside the store which blocked the curb ramp from the parking lot to
               the entrance.

See Amended Complaint at ¶¶ 31-32.

Plaintiff further alleges that these "impediments and obstacles . . . prevented [her] from navigating

portions of Store #10652 in her wheelchair." See id. at ¶ 33.


        1
          Furthermore, in cases involving class-action claims, such as this one, "[b]efore a class is
certified, . . ., the named plaintiff must have standing because no one else has a legally protected
interest in maintaining the suit." Kohen v. Pac. Inv. Mgmt. Co. LLC, 571 F.3d 672, 676 (7th Cir.
2009) (citations omitted).

                                                   -3-
        After Plaintiff's June 3, 2017 visit to Store #10652, her counsel, on her behalf, "sent a letter

to Defendants [on July 18, 2017] advising them of accessibility barriers at Store #10652." See id. at

¶ 34. In response to this letter, on August 8, 2017, Defendants sent a reply letter to Plaintiff's

counsel, stating that "'each aisle in the store [would be] both clear and accessible,' and that the store

manager [would] review 'Dollar General's internal policies concerning store accessibility' at Store

#10652." See id. at ¶ 35. Defendants also stated that "'[s]tore employees were reminded to follow

these internal stocking guidelines, which require that employees do not allow aisles to become

blocked or obstructed during stocking and do not leave stocking carts unattended on the sales floor

during operation hours.'" See id. at ¶ 36. Furthermore, Defendants advised Plaintiff's counsel that

"they would remove stocking carts kept in front of the store to improve curb cut accessibility." See

id. at ¶ 37.

        On or about October 13, 2017, Plaintiff once again visited Store #10652 and "could not

navigate her wheelchair around . . . and encountered physical impediments and obstacles." See id.

at ¶¶ 38-40. Finally, Plaintiff alleges that she "intends to patronize . . . Store #10652 if it becomes

accessible [and that] . . . Store #10652 is the closest store to [her] that sells basic necessities, and is

the only store of its kind that [she] can travel to independently, without relying on transportation."

See id. at ¶¶ 42-43.

        The Court concludes that these allegations are sufficient, at least at this stage of the

litigation, to find that Plaintiff has standing to bring her ADA claim, as well as her state-law claims.

Specifically, she has stated facts, which accepted as true, demonstrate that she suffered past injury

under the ADA in that, on two occasions in June and October 2017, the latter of which occurred

after Defendants had assured her counsel that they would correct the problems that she had


                                                    -4-
encountered on her June visit to Store #10652, she was unable to navigate her wheelchair around

the obstacles that Defendants' employees had placed in the aisles. Plaintiff's allegations also

indicate that the same obstacles that she encountered on her June visit would continue and, in fact,

allegedly did continue as evidenced by her October visit. Finally, Plaintiff has alleged that Store

#10652 is the closest store to her that sells basic necessities and that it is the only one to which she

can travel independently. Such allegations are sufficient to demonstrate that she intends to return to

Store #10652 in the future.

       For all these reasons, the Court finds that Plaintiff has alleged just enough facts "to allow the

Court 'to draw the reasonable inference that' [she is] deterred from [returning to Store #10652]

because of [D]efendants' purported violations of the ADA" and that such "deterrence constitutes the

requisite injury under Article III to allow plaintiff[] to proceed with this action." Baker v. N.Y. State

Dep't of Envtl. Conservation, No. 1:10-CV-1016 (GLS/RFT), 2012 WL 2374699, *3 (N.D.N.Y.

June 22, 2012) (citing Chapman, 631 F.3d at 949-50) (other quotation and footnote omitted).

Accordingly, the Court denies Defendants' motion to dismiss Plaintiff's amended complaint for lack

of subject matter jurisdiction.



B.     Defendants' motion to dismiss for failure to state a claim

       Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a court should dismiss a

complaint if the plaintiff has not offered sufficient factual allegations that render her claim facially

plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted); Ruotolo v. City of

New York, 514 F.3d 184, 188 (2d Cir. 2008) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007)). The plausibility test "does not impose a


                                                   -5-
probability requirement at the pleading stage; it simply calls for enough fact[s] to raise a reasonable

expectation that discovery will reveal evidence of illegal [conduct]." Bell Atl. Corp. v. Twombly,

550 U.S. 544, 556 (2007) (footnote omitted). "The task of the court in ruling on a Rule 12(b)(6)

motion is 'merely to assess the legal feasibility of the complaint, not to assay the weight of the

evidence which might be offered in support thereof.'" In re Initial Pub. Offering Sec. Litig., 383 F.

Supp. 2d 566, 574 (S.D.N.Y. 2005) (quotation omitted).

       "To state a claim under Title III [of the ADA], [a plaintiff] must allege (1) that she is

disabled within the meaning of the ADA; (2) that defendants own, lease, or operate a place of

public accommodation; and (3) that defendants discriminated against her by denying her a full and

equal opportunity to enjoy the services defendants provide." Camarillo v. Carrols Corp., 518 F.3d

153, 156 (2d Cir. 2008) (citing 42 U.S.C. § 12182(a); Stan v. Wal-Mart Stores, Inc., 111 F. Supp.

2d 119, 124 (N.D.N.Y. 2000)) (other citations omitted).

       In this case, there is no dispute that Plaintiff is disabled within the meaning of the ADA or

that Defendants own, lease or operate a place of public accommodation. Thus, the only element of

Plaintiff's claim is at issue is whether Defendants "discriminated against her by denying her a full

and equal opportunity to enjoy the services [D]efendants provide." Camarillo, 518 F.3d at 156

(citations omitted).

       The Ninth Circuit addressed a very similar claim in Chapman v. Pier 1 Imports (U.S.) Inc.,

779 F.3d 1001 (9th Cir. 2015). In that case, the plaintiff, a wheelchair user, challenged a number of

alleged barriers to access at a Pier 1 store. The plaintiff contended that these barriers denied him

"'full and equal' access to the Store in violation of the [ADA]." Id. at 1002 (citing 42 U.S.C.

§ 12182(a)). After an appeal to the Ninth Circuit, which resulted in a remand, "the district court


                                                  -6-
held that the obstructions in shopping aisles and on sales counters [that the plaintiff had]

encountered on numerous visits to the Store violated his rights under Title III of the ADA. . . ." Id.

Therefore, the district court "granted [his] motion for summary judgment and enjoined [the

defendant] from obstructing its aisles and counters in the future." Id. at 1002-03. The defendant

appealed, "arguing that the alleged obstructions were 'temporary' barriers to access under the ADA's

implementing regulations and[, therefore, did] not violate [the plaintiff's rights] under the [ADA]."

Id. 1003 (citing 28 C.F.R. § 36.211(b)).

       Specifically, in his second amended complaint, the plaintiff alleged that, on a number of

visits to the store, he had encountered two specific barriers that violated his rights under the ADA.

First, he alleged that "the Store's 'customer service counter for disabled patrons' was cluttered by

merchandise, a condition which prevented customers with disabilities from easily purchasing

items." Id. at 1003-04. "Second, he claimed, the Store did not maintain accessible routes for

wheelchair users, as the Store's aisles were often obstructed with merchandise and other items." Id.

at 1004. The plaintiff argued that "these barriers interfered with his ability to 'use and enjoy the

goods, services, privileges, and accommodations offered at the store,' and denied him 'full and equal

access.'" Id. In addition, he alleged that the defendant "'knew that these elements and areas of the

stores were inaccessible, violate[d] state and federal law, and interfere[d] with (or den[ied]) access

to the physically disabled.'" Id.

       The Ninth Circuit began its analysis of the plaintiff's claims by reference to the ADA's

regulatory requirements, 28 C.F.R. pt. 36, app. A (1991 ADAAG Standards). In particular three

requirements were at issue: (1) the ADAAG requirement that "'[t]he minimum clear width of an

accessible route shall be 36 in[ches],' 28 C.F.R. pt. 36, app. A, § 4.3.3"; the ADAAG requirement


                                                  -7-
that, "'[i]n department stores and miscellaneous retail stores where counters have cash registers and

are provided for sales or distribution of goods or services to the public, at least one of each type

shall have a portion of the counter which is at least 36 in (915 mm) in length with a maximum

height of 36 in (915 mm) above the finish floor,' [28 C.F.R. pt. 36, app. A], § 7.2(1)"; and finally (3)

"the requirement that public accommodations maintain 'readily accessible' facilities and equipment

does not prohibit isolated or temporary interruptions in service or access due to maintenance or

repairs.' 28 C.F.R. § 36.211(b) (emphasis added)." Id. at 1006. Furthermore, the court referred to

the Technical Assistance Manual that the Department of Justice published "'pursuant to Title III's

directive to provide technical assistance to covered entities,' . . . [which] provides that '[w]here a

public accommodation must provide an accessible route, the route must remain accessible and not

blocked by obstacles such as furniture, filing cabinets, or potted plants,' Manual § III-3.7000." Id.

(footnote omitted). In addition, the court noted that the Technical Assistance Manual explained that

"'[a]n isolated instance of placement of an object on an accessible route would not be a violation, if

the object is promptly removed.'" Id. (quotation omitted). Finally, "DOJ commentaries to the final

rule revising Title III's implementing regulations similarly note that 'a temporary interruption that

blocks an accessible route, such as restocking of shelves,' is permitted by § 36.211(b)." Id. (quoting

75 Fed. Reg. 56,270 (Sept. 15, 2010)) (footnote omitted).

       Applying these interpretive aids, the Ninth Circuit concluded that "the obstructed aisles [the

plaintiff] encountered while visiting the Store were not 'isolated or temporary interruptions in . . . .

access' under 28 C.F.R. § 36.211(b)." Id. at 1007. The court explained that the plaintiff had

encountered "several obstructed and blocked aisles on each of eleven separate visits to the Store in

2011 and 2012." Id. In addition, the plaintiff had submitted photographs that "depict[ed] a number


                                                   -8-
of aisles that contain[ed] merchandise or other items, resulting in a functional width measurably less

than the 36 inches required under the ADAAG." Id. In addition, the court noted that "[m]any of the

aisles appear[ed] inaccessible due to the presence of large items, such as furniture (armchairs and

tables), or display racks holding merchandise and ladders. Some of the aisles blocked to wheelchair

users would have been accessible to nondisabled customers, who could have walked around or

along the side of the blockage." Id. The plaintiff's expert had also visited the Store on a different

day than the plaintiff's visits and "'witnessed a number of aisles blocked by merchandise or reduced

in width below 36 inches.' The photographs [that the expert] took during his November 3, 2011,

inspection confirm[ed] that some of the aisles were blocked to wheelchair users." Id.

       The court acknowledged that the defendant had submitted an expert report to dispute the

plaintiff's evidence, which stated that "on two inspections of the Store in October and November

2011, the 'aisles throughout the store were the required minimum 36" wide and clear of goods,' and

that the expert was 'able to navigate the aisles in [his] electric Invacare wheelchair.'" Id. However,

the court stated that the fact "[t]hat the Store's aisles were clear on two visits by [the defendant's]

expert d[id] not create a triable issue of fact as to the state of the aisles on the eleven occasions

when [the plaintiff had] visited the Store in 2011 and 2012. If those occasions are sufficient to

demonstrate noncompliance with the ADA – as we ultimately conclude they are – it does not matter

that there was compliance on two occasions when [the defendant's] hired expert inspected the

Store." Id. at 1007-08. Furthermore, the court noted that the defendant had submitted a declaration

in support of its motion in which it maintained that "the Store had 'policies and procedures' in place

to ensure that the aisles remained unobstructed by merchandise, and so 'undisputably established

that any items that were in the aisles or on the accessible check-out counter were "transitory" or "in


                                                   -9-
transit" to their proper location.'" Id. at 1008 (footnote omitted). The court concluded that "[t]he

existence of policies designed to limit obstructions d[id] not establish that the obstructions that [the

plaintiff had] encountered were 'temporary.' Instead, [the plaintiff's] evidence demonstrate[d] that

these policies and procedures were either ineffective in preventing frequent blocking of the aisles or

honored in the breach." Id.

       The court also noted that, "given its frequency, the aisle access problem must be viewed

systemically, not as a series of individual barriers to access. Removing one obstructing object does

not assure accessible aisles where it is likely that soon thereafter another item will be moved and

create a blockage." Id. Thus, the court concluded that "the evidence that [the plaintiff] encountered

'repeated and persistent failures' in accessing the aisles, Manual § III-3.7000, confirm[ed] that the

Store [had] failed to remedy the problem 'promptly,' -- that is, within a 'reasonable period of time,'

56 Fed. Reg. at 35.562 – rendering its maintenance 'improper or inadequate.' Manual § III-3.7000."

Id. Finally, the court recognized that, "[t]o be sure, the 'regulations implementing the ADA do not

contemplate perfect service.' . . . Consequently, 'an isolated or temporary hindrance to access does

not give rise to a claim under the ADA.' . . . But the cases so holding have generally concerned truly

isolated failures to maintain readily accessible facilities." Id. (internal quotations omitted).

       Admittedly, in the present case, Plaintiff did not visit Store #10652 on as many occasions as

the plaintiff in Chapman; nor, at this juncture, has Plaintiff had the opportunity to provide the Court

with any evidence, other than the allegations in her amended complaint, to support her claim that

Defendants discriminated against her in violation of Title III of the ADEA. Plaintiff, however, has

alleged that, on two occasions in June 2017 and October 2017, she visited Store #10652 and that, on

both occasions, she encountered physical impediments that prevented her from being able to


                                                  -10-
navigate through the store in her wheelchair. Furthermore, she asserts that, after her visit to Store

#10652 in June 2017, her counsel contacted Defendants' corporate office and notified Defendants of

the accessibility barriers she had encountered; and Defendants' counsel responded and assured her

that Defendants would resolve the accessibility barriers. Apparently, however, despite this

assurance, at least some of the impediments still existed when she returned to Store #10652 in

October 2017.

       Keeping in mind that, on a motion to dismiss, the court's function is to "assess the legal

feasibility of the complaint, not to assay the weight of the evidence which might be offered in

support thereof," In re Initial Pub. Offering Sec. Litig., 383 F. Supp. 2d at 574, and to determine

whether Plaintiff has pled sufficient facts, which if accepted as true, state a claim that is plausible

on its face, the Court concludes that Plaintiff has alleged sufficient factual matter in her amended

complaint to nudge her claim that Defendants violated Title III of the ADA over the line from

speculative to plausible. Therefore, the Court denies Defendants' motion to dismiss Plaintiff's

amended complaint for failure to state a claim upon which relief can be granted.



                                          IV. CONCLUSION

       Having reviewed the entire file in this matter, the parties' submissions, and the applicable

law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendants' motion to dismiss Plaintiff's Amended Class Action Complaint




                                                  -11-
pursuant to Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil Procedure, see Dkt. No.

14, is DENIED; and the Court further

       ORDERS that this matter is referred to Magistrate Judge Dancks for all further pretrial

matters.


IT IS SO ORDERED.


Dated: March 25, 2019
       Syracuse, New York




                                               -12-
